Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-6, 8-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.  In particular, the prior art of record does not teach “forming a via in the first dielectric and the second dielectric exposing at least a portion of the first metallization layer; patterning the second dielectric based on a desired profile of the second metallization layer; and filling the pattern with a second conductive material, wherein the second conductive material includes a first portion in direct contact with the first conductive material in the interconnect aperture, a second portion continuous with the first portion and extending laterally away from the first portion above the first dielectric and coplanar with the patterned -2- 156212286.1Application No. 16/902,115Attorney Docket No. 010829-8987.US02 Client Reference No. 2009-0362.02/US second dielectric material, and a third portion continuous with the second portion and filling the via to contact the first metallization layer” as recited in claim 1, “a second portion continuous with the first portion and extending laterally away from the first portion above a first dielectric layer and coplanar with a second dielectric layer, and a third portion continuous with the second portion and filling at least one via between the N-1 metallization layer and the N-2 metallization layer” as recited in claim 6, and “forming at least one via in the dielectric exposing a portion of the first metallization layer; patterning the dielectric based on a desired profile of the second metallization layer; and filling the pattern with a second conductive material, wherein the second conductive material includes a first portion in direct contact with the first conductive material in the interconnect aperture, a second portion continuous with the first portion and extending laterally away from the first portion coplanar with the patterned second dielectric material, and a third portion continuous with the second portion and filling the via to contact the first metallization layer” as recited in claim 17.
	Claims 2-5, 8-16, and 18-20 are also allowed as being directly or indirectly dependent on the allowed independent base claim.
	With regards to claims 1, 6, and 17, the closest prior art was Chen et al. (Pub no. US 2010/0178761 A1), Lee et al. (USP# 8,039,962 B2), Tseng et al. (Pub No. US 2010/0213612 A1), and Kirby et al. (Pub No. US 2009/0315154 A1) and teaches everything of claims 1, 6, and 17 except for “forming a via in the first dielectric and the second dielectric exposing at least a portion of the first metallization layer; patterning the second dielectric based on a desired profile of the second metallization layer; and filling the pattern with a second conductive material, wherein the second conductive material includes a first portion in direct contact with the first conductive material in the interconnect aperture, a second portion continuous with the first portion and extending laterally away from the first portion above the first dielectric and coplanar with the patterned -2- 156212286.1Application No. 16/902,115Attorney Docket No. 010829-8987.US02 Client Reference No. 2009-0362.02/US second dielectric material, and a third portion continuous with the second portion and filling the via to contact the first metallization layer” as recited in claim 1, “a second portion continuous with the first portion and extending laterally away from the first portion above a first dielectric layer and coplanar with a second dielectric layer, and a third portion continuous with the second portion and filling at least one via between the N-1 metallization layer and the N-2 metallization layer” as recited in claim 6, and “forming at least one via in the dielectric exposing a portion of the first metallization layer; patterning the dielectric based on a desired profile of the second metallization layer; and filling the pattern with a second conductive material, wherein the second conductive material includes a first portion in direct contact with the first conductive material in the interconnect aperture, a second portion continuous with the first portion and extending laterally away from the first portion coplanar with the patterned second dielectric material, and a third portion continuous with the second portion and filling the via to contact the first metallization layer” as recited in claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML